Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 6, 8-10, 12, 13, 15, 18-21, 24, 25, 27-29, 31-33, 37, 42 and 45 are currently pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 6, 8-10 and 18-21, drawn to a method of reacting a cell nucleus informational molecule with an analytical biomolecule, classified in C12N15/00. 

II.	Claims 2, 12 and 31, drawn to a method of reacting a cell nucleus informational molecule with an analytical biomolecule, classified in C12N15/10. 

III.	Claims 13 and 15, drawn to a method of reacting a cell nucleus informational molecule with an analytical biomolecule, classified in C12N9/1252. 

IV.	Claims 24, 25 and 27-29, drawn to a composition, classified in C12N15/1089. 

V.	Claims 32, 33, 37 and 42, drawn to a method of differentially tagging information molecules in cells, classified in C12N15/10. 

VI.	Claims 45, drawn to a method of differentially tagging information molecules in cells, classified in C12N15/1068. 



The inventions are distinct, each from the other because of the following reasons:
Inventions of Group I and Group II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group I is directed to a method of reacting a cell nucleus informational molecule with an analytical biomolecule comprising: (i) contacting a cell nucleus with a nuclear permeability enhancer; and (ii) reacting the informational molecule with the analytical biomolecule; while the invention of Group II is directed to a method of reacting a cell nucleus informational molecule with an analytical biomolecule of claim 1 (Group I), comprising: (i) contacting the cell nucleus with the nuclear permeability enhancer; (ii) reacting the analytical biomolecule with the cell nucleus informational molecule; and (iii) analyzing the analysis complex. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group I and Group III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group I is directed to a method of reacting a cell nucleus informational molecule with an analytical biomolecule comprising: (i) contacting a cell nucleus with a nuclear permeability enhancer; and (ii) reacting the informational molecule with the analytical biomolecule; while the invention of Group III is directed to a method of claim 15 (Group II) comprising contacting the cell with a second analytical biomolecule, and reacting the second analytical biomolecule with the cytoplasmic informational molecule. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions of Group I and Group V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group I is directed to a method of reacting a cell nucleus informational molecule with an analytical biomolecule comprising: (i) contacting a cell nucleus with a nuclear permeability enhancer; and (ii) reacting the informational molecule with the analytical biomolecule; while the invention of Group V is directed to a method of differentially tagging information molecules in cells comprising: (i) selectively delivering a first analytical biomolecule; (ii) reacting the first analytical biomolecule to a first cellular compartment; (iii) selectively delivering a second analytical biomolecule; and (iv) reacting the second analytical biomolecule. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group I and Group VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group I is directed to a method of reacting a cell nucleus informational molecule with an analytical biomolecule comprising: (i) contacting a cell nucleus with a nuclear permeability enhancer; and (ii) reacting the informational molecule with the analytical biomolecule; while the invention of Group VI is directed to a method of Group V, further comprising lysing the cells to release the tagged informational molecules. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group II and Group III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group II is directed to a method of reacting a cell nucleus informational molecule with an analytical biomolecule of claim 1 (Group I), comprising: (i) contacting the cell nucleus with the nuclear permeability enhancer; (ii) reacting the analytical biomolecule with the cell nucleus informational molecule; and (iii) analyzing the analysis complex; while the invention of Group III is directed to a method of claim 15 (Group II) comprising contacting the cell with a second analytical biomolecule, and reacting the second analytical biomolecule with the cytoplasmic informational molecule. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group II and Group IV are directed to an unrelated process and product. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, composition of Group IV cannot be used in or made by the process of Group II because the method of Group II requires a cell nucleus comprising a cell nucleus informational molecule, which is not recited in Group IV.
Inventions of Group II and Group V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group II is directed to a method of reacting a cell nucleus informational molecule with an analytical biomolecule of claim 1 (Group I), comprising: (i) contacting the cell nucleus with the nuclear permeability enhancer; (ii) reacting the analytical biomolecule with the cell nucleus informational molecule; and (iii) analyzing the analysis complex; while the invention of Group V is directed to a method of differentially tagging information molecules in cells comprising: (i) selectively delivering a first analytical biomolecule; (ii) reacting the first analytical biomolecule to a first cellular compartment; (iii) selectively delivering a second analytical biomolecule; and (iv) reacting the second analytical biomolecule. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group II and Group VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group II is directed to a method of reacting a cell nucleus informational molecule with an analytical biomolecule of claim 1 (Group I), comprising: (i) contacting the cell nucleus with the nuclear permeability enhancer; (ii) reacting the analytical biomolecule with the cell nucleus informational molecule; and (iii) analyzing the analysis complex; while the invention of Group VI is directed to a method of Group V, further comprising lysing the cells to release the tagged informational molecules. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group III and Group IV are directed to an unrelated process and product. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06. In the instant case, composition of Group IV cannot be used in or made by the process of Group III because the method of Group III requires a cell nucleus comprising a cell nucleus informational molecule and a cytoplasmic informational molecule; and a second analytical biomolecule to provide a second analysis complex, which is not recited in Group IV.
Inventions of Group III and Group V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In have a materially different design, mode of operation, function, or effect because the invention of Group III is directed to a method of claim 15 (Group II) comprising contacting the cell with a second analytical biomolecule, and reacting the second analytical biomolecule with the cytoplasmic informational molecule; while the invention of Group V is directed to a method of differentially tagging information molecules in cells comprising: (i) selectively delivering a first analytical biomolecule; (ii) reacting the first analytical biomolecule to a first cellular compartment; (iii) selectively delivering a second analytical biomolecule; and (iv) reacting the second analytical biomolecule. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group III and Group VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group III is directed to a method of claim 15 (Group II) comprising contacting the cell with a second analytical biomolecule, and reacting the second analytical biomolecule with the cytoplasmic informational molecule; while the invention of Group VI is directed to a method of Group V, further comprising lysing the cells to release the tagged informational molecules. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group IV and Group V are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06. In the instant case, the composition of Group IV cannot be used in or made by the process of Group V because the method of Group V requires a second analytical biomolecule; a first and second cellular compartment; and a first and second tagged informational molecule, which are not recited in Group IV.
Inventions of Group IV and Group VI are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the composition of Group IV cannot be used in or made by the process of Group V because the method of Group VI requires a second analytical biomolecule; a first and second cellular compartment; and a first and second tagged informational molecule, which are not recited in Group IV.
Inventions of Group V and Group VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group V is directed to a method of differentially tagging information molecules in cells comprising: (i) selectively delivering a first analytical biomolecule; (ii) reacting the first analytical biomolecule to a first cellular compartment; (iii) selectively delivering a second analytical biomolecule; and (iv) reacting the second analytical biomolecule; while the invention of Group VI is directed to a method of Group V, further comprising lysing the cells to release the tagged informational molecules. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all of these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; and
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
 (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention; and


Election of Species
This application contains claims directed to the following patentably distinct species: If the Applicant elects the invention of Groups I-VI, the Applicant is required to further elect an ultimate species for each of the following:

A.	A single specific species election of analytical biomolecules such as, for example, wherein the analytical biomolecule is a transposase OR transposome complex OR an antibody OR an oligonucleotide OR a nucleotide OR a reverse transcription primer OR an enzyme, such as recited in instant claim 6 (please elect one analytical biomolecule from instant claim 6).

B.	A single specific species election of analytical biomolecules such as, for example, wherein the analytical biomolecule is an enzyme (instant claim 8) OR wherein the analytical biomolecule is transposome complex (instant claim 9), such as recited in claims 8 and 9 (please elect one of instant claims 8 or 9).

C.	A single specific species election of nuclear permeability enhancer such as, for example, wherein nuclear permeability enhancer is selected from compounds that disrupt nuclear pore complex hydrophobic interactions (instant claim 18) OR nuclear permeability enhancer a clathrin inhibitor or is a Pitstop-2 (instant claim 19) OR nuclear permeability enhancer is a hydrophobicity disrupter (instant claim 20) OR nuclear permeability enhancer is a nuclear localization signal peptide (instant claim 21), such as recited in claims 18-21 (please elect one of instant claims 18, 19, 20 or 21).

D.	A single specific species election of nuclear permeability enhancer such as, for example, wherein the nuclear permeability enhancer is a nuclear localization signal peptide (NLS) OR is SV40 Large T-antigen (PKKKRKV (SEQ ID NO: 1) OR the NLS of nucleoplasmin OR AVKRPAATKKAGQAKKKLD (SEQ ID NO: 3)) OR K-K/R-X-K/R OR EGL-13 (MSRRRKANPTKLSENAKKLAKEVEN (SEQ ID NO: 4)) OR c-Myc (PAAKRVKLD (SEQ ID NO: 5)) OR TUS-protein (KLKIKRPVK (SEQ ID NO: 6)) OR the acidic M9 domain of hnRNP A1 OR KIPIK (SEQ ID NO: 7) from the yeast transcription repressor Mata2 OR a PY-NLS sequence OR an inhibitor of importin B2 OR is SV40 Large T-antigen, such as recited in claim 21) (please elect one nuclear permeability enhance from claim 21)

E.	A single specific species election of analytical biomolecules such as, for example, wherein the analytical biomolecule is a transposase or transposome complex (instant claim 25) OR wherein the analytical biomolecule is an enzyme (instant claim 27), such as recited in claims 25 and 27 (please elect one of instant claims 25 or 27).

F.	A single specific species election of nuclear permeability enhancer such as, for example, wherein nuclear permeability enhancer is Pitstop-2 OR an aliphatic alcohol OR a C4-10 alkyl-diol OR a cyclic diol OR a cycloalkane-diol OR a vicinal diol OR a trans-1,2-cyclohexanediol OR n-hexan-1,2-diol OR 1,6-hexane-diol OR digitonin, such as recited in claims 20 and 28) (please elect one nuclear permeability enhancer as recited in instant claims 20 and 28).

G.	A single specific species election of method of selective delivery such as, for example, wherein the selective delivery is carried out as recited in (a)-(d) of instant claim 33 (instant claim 33) OR selective delivery is carried out as recited in instant claim 37 (instant claim 37), such as recited in claims 33 and 37 (please elect one of instant claims 33 or 37).

H.	A single specific species election of method of selective delivering of the first analytical biomolecule to the first cellular compartment in (a)-(d) such as, for example, (a) wherein selective delivery of the first analytical biomolecule to the first cellular compartment AND/OR (b) treating the cell with a permeability blocker for the second cellular compartment AND/OR (c) occurs without substantial delivery of the first analytical biomolecule to the second cellular compartment AND/OR (d) treating the cell with a permeability enhancer for the second cellular compartment, such as recited in claim 33 (instant claim 33) (please elect one or more specific steps for delivering the first analytical biomolecule to the first cellular compartment as recited in instant claim 33).

I.	A single specific species election of second cellular compartment and the second informational molecule such as, for example, (a) wherein second cellular compartment is the cell nucleus and the second informational molecule is a cell nucleus informational molecules OR (b) the second cellular compartment is the mitochondria and the second informational molecule is a mitochondrial informational molecules such as recited in claim 37 (instant claim 37) (please elect one of (a) or (b) as recited in instant claim 37).

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species due to the different structures and/or functions.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 15, 24, 32 and 45 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. For example, the claims recite the method of claim 1, wherein the analytical biomolecule is an enzyme (instant claim 8); or wherein the analytical biomolecule is transposome complex (instant claim 9), such that the different analytical biomolecules are derived from different sources and/or origins; require different starting materials; are reacted with different molecules in the cell nucleus; require different reaction conditions; the different analytical biomolecules produce different products; and the products can be assayed or detected by different methods. Thus, at the very 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.

Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639